—Judgment, Supreme Court, New York County (Frederic Berman, J.), rendered February 28, 1996, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s credibility determinations.
Since defendant’s specific request that the court submit “grand larceny from the person” (see, Penal Law § 155.30 [5]), a felony, however intended or interpreted, did not constitute a request to submit petit larceny, a misdemeanor, as a lesser included offense within the meaning of CPL 300.50 (2), his current claim that petit larceny should have been submitted is not preserved, and we decline to consider it in the interest of justice. Were we to consider this claim, we would reject it, because, as the issues developed at trial, there was no reason*121able view of the evidence that defendant committed petit larceny but not robbery in the second degree, in that no evidence suggested a non-forcible taking (People v Smith, 240 AD2d 300, lv denied 90 NY2d 911).
We perceive no abuse of sentencing discretion.
We have considered and rejected defendant’s remaining contentions, including those raised in his pro se supplemental brief. Concur — Sullivan, J. P., Rosenberger, Wallach, Mazzarelli and Andrias, JJ.